Opinion issued March 8, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-18-00095-CR
                           ———————————
                         KEITH FRANCIS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 1
                          Harris County, Texas
                      Trial Court Cause No. 2164860


                         MEMORANDUM OPINION
      Appellant, Keith Francis, pleaded guilty to the Class B misdemeanor offense

of criminal trespass of a property/building—with notice that entry was forbidden,

with an agreed punishment recommendation of twenty days’ confinement in the
Harris County jail with seven days credit.1 In accordance with his plea bargain with

the State, the trial court found appellant guilty and assessed his punishment at twenty

days’ confinement in Harris County jail with seven days credit.2 The trial court

certified that this was a plea-bargain case and that appellant had no right of appeal,

but appellant timely filed a pro se notice of appeal. See TEX. R. APP. P. 25.2(a)(2),

26.2(a)(1). We dismiss this appeal for want of jurisdiction.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2017); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

       Here, the trial court’s certification, included in the clerk’s record filed with

this Court, states that this is a plea-bargain case and that appellant has no right of

appeal, and the trial court did not give its permission to appeal any matters. See TEX.

R. APP. P. 25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The clerk’s record, including

the plea waiver, supports the trial court’s certification. See Dears, 154 S.W.3d at

615. Because appellant has no right of appeal, we must dismiss this appeal. See


1
       See TEX. PENAL CODE ANN. § 30.05(a)(1), (d)(1) (West 2011).
2
       See TEX. PENAL CODE ANN. § 12.22(2) (West 2011).
                                            2
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals,

while having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f).


                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3